Oldham, J. It does not appear that any account or demand whatever was filed before the justice before the suing out a summons to invest him with jurisdiction; consequently, according to the repeated decisions of this court, the subsequent proceedings are void. The judgment of the circuit court must be reversed and the cause remanded with directions to permit the justice to amend his transcript so as to show that the plaintiff’s account was filed with him before the writ of summons issued, provided he can do the same in accordance with the facts; otherwise to dismiss the appeal for want of jurisdiction